DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 4/8/2021.
Claims 1-5 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 4 is objected to because of the following informalities:  
Claim 1, in line 11, “from interior” should be “from an interior”.
Claim 4, in line 5, “configured received” should read “configured to receive”.
Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are in claim 1, and are:
Control Unit - there is no apparent description of this structure in the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and dependent claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “control unit”. The term “unit” is a non-structural term that is a substitute for the term "means," which invokes a claim interpretation under the guise of 35 U.S.C. § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function. The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all limitations. Here, the term “control unit”, including its functions, are discussed in at least paragraphs 5, 24, 26, 27, 28, 29, 30. However, the corresponding structure that is capable of performing the claimed functions of these two devices is not provided in the specification. A mere restatement of the function in the specification without more description of the means that accomplish the function, is a failure to provide adequate written description for a §112(f) limitation claim interpretation. Because the specification fails to provide an adequate description of a structure for the control unit, the boundary of claim is not clearly defined. A claim without clear defined boundaries is rendered indefinite."
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 recites the limitation “control unit”. The structure of these items is not described in the specification, thus the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272024 to Seo, US 5,933,702 to Goswami, US 2014/0360213 to Son, and US 2016/0334158 to Joo.
Seo teaches a refrigerator (10) comprising at least one compartment (12) in which food products are placed (par. 44),
a door (par. 68) enabling access to the compartment (12, although the door is not expressly shown, it is typical for refrigerators to have doors enclosing a food compartment), and
an odor removal device (collectively, UV LED 41, photocatalytic filter 30, abstract; and fan 20, par. 19) enabling cleaning the air (abstract) emanating from the food products to the environment in the compartment and forming odor (abstract)), wherein the odor removal device comprises:

a fan (20) provided upstream from the UV light source (41, see airflow direction arrows in Fig. 1)
a photocatalytic filter (30);
and a plurality of openings (13,15, Fig. 1) provided on the housing, enabling circulating the air received from interior of the compartment (12, through fan 20 and opening 13) and delivered into the compartment (12) by the fan (20, the fan exhausts into the compartment through 15),
operating the odor removal device in subsequent on-off periods (Young teaches the device is turned off, par. 24, so there must be on-off periods)
detecting whether the door is open or closed and disabling the odor removal device upon opening of the door by turning the UV light source (par. 68) and the fan off (par. 26, the fan is operated while the UV light is turned on, so if the UV light is turned off the fan can be too).
Seo does not teach, 
The photocatalytic filter is provided downstream of the UV light source.
A control unit positioned outside of the compartment and configured to operate the odor removal device according to opening and closing of the door.
Ghoswami teaches an ultraviolet light source (244, Fig. Fig. 11), a fan (148) upstream of the UV source, and a photo catalyst filter (212) downstream of the UV light source. (col. 10, lines 48-67).  Note that item (184) is an air inlet and item (186) is an air outlet.    
Son teaches a controller that controls an operation of the UV light source based on an opening status of the door, an opening frequency of the door, or an opening time of the door (Son, claim 27).   
Joo teaches a controller for controlling a refrigerator, where the controller is located outside the door of the refrigerator. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Seo, in view of Ghoswania because the mere rearrangement of the working parts of a system is a matter of ordinary skill in the art.  MPEP 2144.04, VI. C. Rearrangement of Parts.  One would expect applicants invention to work equally well with the teachings of Seo, because Applicant has not provided any teaching as to why the exact order of the claimed components is critical to the success or provides an advantage to the system.  Rearranging the parts to a different order can be desirable, for example, depending upon where power sources are located for the fan an UV lamp.	   
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Seo, in view of Son and Joo, to place the controller as claimed so that it can be accessed by the user during system operation, and to control the UV lamp based upon door opening and closings to avoid exposing the user to UV light unnecessarily.
	
Regarding claim 4, Seo as modified teaches the refrigerator according to claim 1, further comprising, 
wherein the control unit is further configured receive signals transmitted by the gas sensor, assess the signals transmitted by the gas sensor, and start the operation of the odor removal device if the detected odor amount is higher than a predetermined limit value, (par. 71).
Regarding these functions being performed by a control unit, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to use the controller of Son for this purpose, since the controller in Son is already operating the UV light.    
	
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272024 to Seo, US 5,933,702 to Goswami, US 2014/0360213 to Son, US 2016/0334158 to Joo, US 2017/0191728 to Seo (Seo II).
Regarding claim 2, Seo as modified teaches the refrigerator according to claim 1, but does not tech,   
a timer detecting the durations in which the door is open and the on-off periods of the odor removal device, wherein the control unit is further configured to receive data from the timer, and regulate operation of the odor removal device according to the data received from the timer.
Son teaches a controller controls an operation of the UV light source based on an opening status of the door, an opening frequency of the door, or an opening time of the door (par. 28), and keeping track of the door opening times would require the use of a timer.  
Seo II teaches
A refrigerator with a purification system having a fan and a filter (par. 24). The fan/purification system can be controlled to operate at a specific time interval (par. 29, 111,124). (to operate at the “specific time interval” will require detecting/measuring the on-off period.)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Seo, in view of Son and Seo II, in order to track door openings and on off times to ensure that the purification device operates to purify the air to provide the desired degree of cleanliness.

Regarding claim 3, Seo as modified teaches the refrigerator according to claim 1, but does not teach, further comprising,
a timer detecting the duration in which the door is open, wherein the control unit is further configured to include the duration in which the door is open, to an operational period of the odor removal device.
Son teaches measuring a door opening time (par. 27, 28) which will require a timer, and controlling a UV light source to be off when the door is closed, and controlling the UV light for a predetermined time based upon the frequency of door openings and a door opening time.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Seo, in view of Son, in order to take into account the time the purifier is off during door openings, and to increase the operational period to compensate for the time the purifier is off during door openings.     
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0272024 to Seo, US 5,933,702 to Goswami, US 2014/0360213 to Son, US 2016/0334158 to Joo, US 2013/0061754 to Lev.
Regarding claim 5, Young as modified teaches the refrigerator according to claim 1, but does not teach,
further comprising an on-off button enabling the operation of the odor removal device to be turned on or off by the user.
Lev teaches an air purifier with an a power button (par. 27).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Young, in view of Lev, in order to give the user the option of turning the purifier on and off manually if desired.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered, and are addressed in the new grounds of rejection. As discussed in the interview held on 4/21/2021, if the case can be placed into a condition for allowance, but for the 112 rejection of term “control unit”, it will be acceptable to amend this term to “controller” to resolve the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763